DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant's election with partial traverse of Group I, Species D in the reply filed on is acknowledged.  The partial traversal is with respect to the species A-D as outlined in the restriction requirement mailed 02/15/2022. Applicant argues that components of the device in Fig. 10A (Species D) also includes elements previously disclosed in other figures 1A-9E and thus would not result in serious search burden  This is not found persuasive because even though Species A-D share some elements, there are mutually exclusive components between the individual species. As outlined in the restriction requirement, Species A (Figs. 1A-7B) require a ball grid array that includes solder balls, Species B (Figs. 8A-8D) includes a land grid array that is mutually exclusive with the ball grid array, Species C (Figs. 9A-9E) includes a dual flat package that is mutually exclusive with both the BGA and LGA), and Species D (Figs. 10A-14C) includes a printed circuit board assembly that is mutually exclusive with the DFP, BGA, and the LGA. Since these species comprise mutually exclusive components a serious burden exists for searching each one of the distinct structures as outlined in the restriction requirement mailed 02/15/2022
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The Information Disclosure Statements filed 02/04/2020, 05/27/2021, and 10/01/2021 have been considered. The examiner notes, however, that the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. see MPEP § 2004. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972) (accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find a needle in a haystack is probative of bad faith.). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 60a and 62a shown in Figs. 10A, 11B, 12 are not discussed in the instant specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 1 is objected to because of the following informalities: please amend line 7 to add and “and” before the last clause such that lines 6-7 recites “at least partially exposed to the chamber; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outside environs" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are further rejected by virtue of their dependence upon indefinite claim 1. 
Claim 5 recites the limitation “the electrode” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because claim 5 recites a singular electrode while claim 1, from which it depends, recites “a plurality of electrodes”. It is unclear if “the electrode” of claim 5 further limits only one of the plural electrodes or further limits all of the plural electrodes. Claim 6 is further rejected by virtue of their dependence upon indefinite claim 5. 
Claim 6 recites the limitation “the interconnect structures” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because claim 6 has previously recited a singular “interconnect structure” in line 2 and thus it is not clear if there is a single interconnect structure or if there are plural interconnect structures. 
Claim 10 recites “the catalytic material”. Claim 10 depends from claim 9, which recites the possibility of plural catalytic materials by reciting “at least one catalytic material”. In situations where there are plural catalytic materials according to claim 9, it is unclear if claim 10 is in reference to each of the catalytic materials or just one of the catalytic materials. Examiner suggests amending claim 10 to recite “the at least one catalytic material” for proper antecedent basis. 
Claim 11 recites “the upper portion includes a molded lead frame”. Claim 11 further recites “a lead frame structure formed in the upper portion of the housing, the lead frame comprising a plurality of electrodes”. It is unclear if the “molded lead frame” is the same element as the “lead frame structure” as the instant figures appear to suggest only a single “lead frame”. Furthermore, the limitation “the lead frame” in line 6 lacks antecedent basis as it is not clear if this element is in reference to the “molded lead frame” or the “lead frame structure”, or if these elements are the same structure as outlined previously. Claims 12-16 are further rejected by virtue of their dependence upon indefinite claim 11. 
Claim 11 recites the limitation "the outside environs" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-16 are further rejected by virtue of their dependence upon indefinite claim 11. 
Claim 15 recites the limitation “the interconnect structures” in line 3. There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because claim 15 has previously recited a singular “interconnect structure” in line 2 and thus it is not clear if there is a single interconnect structure or if there are plural interconnect structures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, and 7-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kierse et al. (US 20190135614 A1).
Regarding claim 1, Kierse discloses a gas sensor ([title]) comprising:
a housing having an upper portion and a lower portion (upper portion includes the die 24 and above and the lower portion is the region below ledge 26 shown in Fig. 1 and equivalent ledge formed by 18 in Fig. 2 [Para. 0038; Figs. 1-3]);
a chamber formed in the lower portion of the housing, the chamber configured to receive an electrochemical solution (first chamber 12 is formed in the “lower portion” of the housing and receives the electrolyte 40 [Paras. 0040-0041, 0043, 0047, 0049; Figs. 1-3]);
a plurality of electrodes formed in the upper portion of the housing; the plurality of electrodes molded in the upper portion of the housing and at least partially exposed to the chamber (sensing element 34 is formed on the die 24 “upper portion of the housing” wherein the electrodes are ‘molded’ to the die 24 and are at least partially exposed to the chamber 12; sensing element 34 comprises plural electrodes as evidenced by the plural contact pads and wires as discussed in Para. 0039 and shown in Figs. 1-3 [Paras. 0038-0039; Figs. 1-3]. The Applicant is advised that the limitation “molded” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Kierse. See MPEP 2113); and
an access port formed in the upper portion, the access port configured to provide fluid communication between an interior of the housing and the outside environs (chamber 14 and/or channels 54 form the access port that is formed in the “upper portion” wherein they provide fluid communication between the outside environment and the interior of the sensor [Para. 0043; Figs. 1-3]).
Regarding claim 3, Kierse further discloses wherein the housing comprises polymer or plastic molded over the plurality of electrodes (the package body 16 and 18 that form the upper and lower parts of the housing are made of a thermoplastic as they can be joined using thermoplastic welding wherein the housing is molded over the electrodes that make up the sensing element 34 [Para. 0037-0038; Figs. 1-2]. The Applicant is advised that the limitation “molded” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Kierse. See MPEP 2113. However, Kierse expressly teaches that the compound 18 is a “molding compound” and thus meets the limitation of a “polymer or plastic” that is “molded over the plurality of electrodes”).
Regarding claim 7, Kierse further discloses wherein the housing comprises a fill port for the electrochemical solution that is sealed (opening 42 is provided such that electrolyte 40 can be flowed in to the first chamber 12 and sealed via sealing cap 44 [Para. 0040; Figs. 1-3]). 
Regarding claim 8, Kierse further discloses wherein the access port comprises a membrane that allows gas communication between the chamber and the outside environs while preventing liquid communication between the chamber and the outside environs (the limitations are met under the following interpretations: 1) the second chamber 14 and channels 54 form the “access port” and are provided with filter(s) 52 that can include PTFE that would obviously allow gas communication while acting as an anticondensation filter and thus would not allow liquid to flow between the chamber and the outside environs; 2) the channels 54 alone form the “access port” wherein the die itself comprises attach material or sealant that in cooperation with the die seal and/or fluidly separate the first chamber 12 from the second chamber 14 such that electrolyte 40 does not enter the second chamber such that the die acts as a barrier between the electrolyte 40 and in the first chamber and the gas(es) in the second chamber 14 [Para. 0043; Figs. 1-3]).
Regarding claim 9, Kierse further discloses wherein the plurality of electrodes comprise at least one catalytic material selected from the group consisting of carbon black, iridium black, platinum black, gold black, and ruthenium black (sensing element 34 can comprise platinum black, ruthenium black, iridium black, carbon, gold black or gold [Para. 0038]). 
Regarding claim 10, Kierse further discloses wherein at least a portion of the upper portion of the housing is covered with the catalytic material (die 24 makes up the “upper portion of the housing” and thus the catalytic material that is present in the sensing element 34 covers at least a portion of the upper portion of the housing [Para. 0038; Figs. 1-3]).
Regarding claim 11, Kierse discloses a gas sensor ([title]) comprising:
a housing having an upper portion and a lower portion (upper portion includes the die 24 and above and the lower portion is the region below ledge 26 shown in Fig. 1 and equivalent ledge formed by 18 in Fig. 2 [Para. 0038; Figs. 2-3]), the lower portion includes a molded lead frame (the lower portion of 18 includes lead frame 38 molded into the housing 19 [Para. 0048; Figs. 2-3]);
a chamber formed in the lower portion of the housing, the chamber configured to receive an electrochemical solution (first chamber 12 is formed in the “lower portion” of the housing and receives the electrolyte 40 [Paras. 0040-0041, 0043, 0047, 0049; Figs. 2-3]);
a lead frame structure formed in the upper portion of the housing, the lead frame comprising a plurality of electrodes, the plurality of electrodes at least partially exposed to the chamber (contact pads (not shown) and/or wire bonds 38 form a ‘lead frame structure’ that is formed in the upper portion of the housing wherein the contact pads and/or wire bonds 38 connect with the sensing element 34 wherein the electrodes are at least partially exposed to the chamber 12; sensing element 34 comprises plural electrodes as evidenced by the plural contact pads and wires as discussed in Para. 0039 and shown in Figs. 1-3 [Paras. 0038-0039, 0048; Figs. 2-3], The Applicant is advised that the limitation “molded” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Kierse. See MPEP 2113; For purposes of compact prosecution the “molded lead frame” and the “lead frame structure” are interpreted as being the same element as this appears to be the Applicant’s intent; see the 35 U.S.C. § 112(b) rejection above for more details); and
an access port formed in the upper portion, the access port configured to provide fluid communication between an interior of the housing and the outside environs (chamber 14 and/or channels 54 form the access port that is formed in the “upper portion” wherein they provide fluid communication between the outside environment and the interior of the sensor [Para. 0043; Figs. 2-3]).
Regarding claim 12, Kierse further discloses wherein the housing comprises polymer or plastic molded over the plurality of electrodes (the package body 16 and 18 that form the upper and lower parts of the housing are made of a thermoplastic as they can be joined using thermoplastic welding wherein the housing is molded over the electrodes that make up the sensing element 34 [Para. 0037-0038; Figs. 1-2]. The Applicant is advised that the limitation “molded” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Kierse. See MPEP 2113. However, Kierse expressly teaches that the compound 18 is a “molding compound” and thus meets the limitation of a “polymer or plastic” that is “molded over the plurality of electrodes”).
Regarding claim 13, Kierse further discloses wherein the access port is configured to provide fluid communication between the chamber and the outside environs (chamber 14 and/or channels 54 form the access port that is formed in the “upper portion” wherein they provide fluid communication between the outside environment and the first chamber 12 of the sensor [Paras. 0043-0044; Figs. 2-3]). 
Regarding claim 14, Kierse further discloses wherein the access port comprises a membrane that allows gas communication between the interior of the housing and the outside environs while preventing liquid communication between the interior of the housing and the outside environs (the limitations are met under the following interpretations: 1) the second chamber 14 and channels 54 form the “access port” and are provided with filter(s) 52 that can include PTFE that would obviously allow gas communication while acting as an anticondensation filter and thus would not allow liquid to flow between the chamber and the outside environs; 2) the channels 54 alone form the “access port” wherein the die itself comprises attach material or sealant that in cooperation with the die seal and/or fluidly separate the first chamber 12 from the second chamber 14 such that electrolyte 40 does not enter the second chamber such that the die acts as a barrier between the electrolyte 40 and in the first chamber and the gas(es) in the second chamber 14 [Para. 0043; Figs. 1-3]).
Regarding claim 15, Kierse further discloses wherein the plurality of electrodes are in electrical communication with an interconnect structure formed in the lower portion of the housing, the interconnect structures comprising a plurality of interconnects extending at least partially through the lower portion from a top side of the lower portion (the limitations are met under the following interpretations: 1) the plurality of electrodes that make up the sensing element 34 are in electrical communication with conductive pads (not shown in Figs) as the “lead frame structure” (from instant claim 11) which is in electrical communication with an interconnect structure that includes the plurality of lead wire bonds 38 that extend at least partially through the lower portion of the housing from a top side of the lower portion (i.e., the top surface of the ‘shelf’ formed by element 18 where the die is placed in Figs. 2-3 is the “top side of the lower portion”); 2) the plurality of electrodes that make up the sensing element 34 are in electrical communication with the contact pads and/or wire bonds 38 as the “lead frame structure” (from instant claim 11) and a plurality of leads 36 that extend at least partially through the lower portion of the housing from a top side of the lower portion (i.e., the portion where the leads 36 extend horizontally define the top side of the lower portion)).
Regarding claim 16, Kierse further discloses wherein the lower portion of the housing further comprises a cavity separate from the chamber, the cavity is configured to receive an electrical component (the conductive contact pads are interpreted as the “lead frame structure” in claim 11 above and thus the ‘cavity’ formed where the wire bonds 38 are disposed meets the limitation of “a cavity separate from the chamber” wherein the cavity is configured to receive the wire bonds 38 as electrical components [Para. 0048; Figs. 2-3]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kierse et al. (US 20190135614 A1).
Regarding claim 2, Kierse discloses the limitations of claim 1 as discussed previously. 
Kierse fails to teach within the embodiments of Figs. 1-3 wherein the housing includes a microcontroller and thus fails to expressly teach “a microcontroller packaged in the housing and electrically coupled to the plurality of electrodes”. 
Kierse does teach within the embodiment of Fig. 8 wherein the die 24 (inside the housing) can include the sensor portion 82 (comprising the electrodes) that is directly connected to a processor portion 84 that is formed as a unitary structure [Paras. 0057-0058; Fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figs. 1-3 such that a microprocessor is formed with the die inside of the housing because Kierse teaches within the embodiment of Fig. 8 that such design allows the sensor portion and the processor portion to be defined in a common unitary structure [Para. 0057] and would therefore simply the manufacturing of the device. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 5, Kierse discloses the limitations of claim 1 as discussed previously. further discloses wherein the device is further comprising conductive arms extending horizontally from the plurality of electrodes (the contact pads (not shown) disposed on the die, the wire bonds 38, and/or the leads 36 extend horizontally from the plurality of electrodes that form the sensing element 34 [Paras. 0038-0039, 0047-0048; Figs. 1-3]). 
Kierse is silent on the dimensions of the electrode with respect to the dimensions of the contact pads, wire bonds, or leads and thus fails to teach wherein a thickness of the electrode is greater than a thickness of the conductive arms. 
However, one skilled in the art would recognize that such design is an obvious design choice when designing a compact electrochemical gas sensor. The active component of the electrode determines the sensitivity of the sensor and thus one skilled in the art would be motivated to increase the surface are (i.e., thickness) of the electrode to be larger than the contact pads, wire bonds, or leads, which do not participate in the electrochemical reaction. Furthermore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. In this case, the electrode can be either thicker than, equal to, or thinner than the pads/wire/leads. Selecting one of these three options is obvious to a person having ordinary skill in the art and would yield a predictable solution with a reasonable expectation of success [See MPEP § 2143(E)].
Regarding claim 6, Kierse further discloses wherein the plurality of electrodes are in electrical communication with an interconnect structure formed in the housing, the interconnect structures comprising the conductive arms and a plurality of interconnects extending at least partially through the lower portion from a top side of the lower portion (the limitations are met under the following interpretations: 1) the plurality of electrodes that make up the sensing element 34 are in electrical communication with an interconnect structure that includes the conductive pads as “conductive arms” (not shown in figures) and a plurality of lead wire bonds 38 that extend at least partially through the lower portion of the housing from a top side of the lower portion (i.e., the top surface of the ‘shelf’ formed by element 18 where the die is placed in Figs. 2-3 is the “top side of the lower portion”); 2) the plurality of electrodes that make up the sensing element 34 are in electrical communication with an interconnect structure that includes the wire bonds 38 as “conductive arms” and a plurality of leads 36 that extend at least partially through the lower portion of the housing from a top side of the lower portion (i.e., the portion where the leads 36 extend horizontally define the top side of the lower portion)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kierse, as applied to claim 1 above, and further in view of Austen et al. (US 7,077,938 B1).
Regarding claim 4, Kierse discloses the limitations of claim 1 as discussed previously. 
Kierse fails to teach wherein at least one of the plurality of electrodes comprise conductively-filled plastic material. 
Kierse does disclose, however, wherein the sensing element 34 can comprise platinum black or other types of electrodes used in electrochemical applications [Para. 0038]. One skilled in the art would be motivated to look to other electrochemical devices for suitable electrodes as taught by Kierse.
Austen discloses an electrochemical gas sensor [title] wherein the electrodes can be formed from a mixture of electrically conductive catalyst particles in PTFE (or similar polymeric) binder [Col. 3:14-18]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the catalyst electrode taught by Kierse that only comprises catalyst particles with a conductively filled plastic material such as a mixed electrode formed of the catalyst particles with a PTFE/polymeric binder because Austen teaches that such electrode material is known in the field of gas sensors as a suitable electrode material [Col. 3:14-18]. The simple substitution of one known element for another (i.e., one electrode material for another) is likely to be obvious when predictable results are achieved (i.e., detection of a gas in an electrochemical gas sensor) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhat et al. (US 20170336343 A1), Bhat et al. (US 20190227026 A1), Allen et al. (US 20150346138 A1), and Teysseyre et al. (US 20160047774 A1) disclose a gas sensor comprising upper and lower portions with integrated electronics and an electrolyte cavity formed in the lower portion. disclose an electrochemical cell with

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795